Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Interpretation
Based on claim 2, it appears the claims are directed toward 3 embodiments:
Method 1: using a cyclic shift parameter to determine UCI for SR feedback
Method 2: using a DCI indication to determine M+1 PUCCH locations for SR feedback
Method 3: determine M+1 PUCCH locations from J preconfigured PUCCH resource where J is > M.
	The claim language has made Methods 1-3 mutually exclusive and for the purpose of examination, the embodiment of Method 1 is chosen.

	As for Method 2 in claim 3, it appears only 2 PUCCH resources are indicated, whereas, it appears M+1 PUCCH resources was intended. Correction requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 15, 17, 18, 32, 33, 41, 46,  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumura et al. (US 2020/0170005 hereafter Matsumura). 

For claims 1, 17, 18, 33,  Matsumura discloses determining a plurality of Physical Uplink Control Channel (PUCCH) resources corresponding to Uplink Control Information (UCI) ([0047] short PUCCH over 1-3 symbols TDM or FDM for UCI); determining a target PUCCH resource ([0085] select from candidate α0 -α11 time/frequency resource Figure 4B) for a UCI transmission from the plurality of PUCCH resources ([0083-0085] sequence-based PUCCH corresponding to UCI 00, 01, 11 and 10), according to Scheduling Request (SR) states of a plurality of SR configurations (positive/negative SR [0084]); and sending the UCI through the target PUCCH resource (e.g. α3  in sequence α0 , α3 , α6 ,  α9 [0085]).
Particularly for claims 17, 33, Matsumura discloses  transceiver (1004), memory (1002), processor(1001), and program [0245] for a UE (20 Figure 26) and base station (10 Figure 26 [0239] respectively).

For claims 15, 32, 41, 46,  Matsumura discloses determining the plurality of PUCCH resources corresponding to the UCI (Figure 1A PUCCH PRB [0062]), in the case that: a current time is a transmission occasion of SR (e.g. positive SR time resource [0062]); 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 10, 19-21, 27, 37-40, 42-45,  are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of R1-1721614 (Ericsson “Summary of Contribution of PUCCH Structure for Short Duration” 3GPP WG1 #91 Reno 27th Nov – 1st Dec 2017). 

 For claims 2, 19, 37, 42, Matsumura discloses determining the plurality of PUCCH resources (e.g. cyclic shift α0 , α3 , α6 ,  α9 [0085]) corresponding to the UCI (2- based on an initial cyclic shift parameter configured for the UCI (configured from the network [0055]).
Matsumura discloses a short duration PUCCH but does not explicitly disclose an initial cyclic shift parameter. 
However, R1-1721614, in the same field of short duration PUCCH teaches an initial cyclic shift parameter (Proposal 2-1-1 Table 2 Mapping pattern for 2-bit HARQ-ACK:  Cinitial).
It would have been obvious to one of ordinary skill to adopt R1-1721614’s teaching of a fixed mapping of  initial parameter for simplicity (page 2). 

 For claims 3, 20, 38, 43, Matsumura and R1-1721614’s teaching of initial cyclic shift parameter discloses determining M+1 cyclic shift parameter sets (e.g. M=2 Figure 12B) based on the initial cyclic shift parameter (Cinitial  R1-1721614 Proposal 2-1-1 Table 2 ) configured for the UCI; wherein each cyclic shift parameter set comprises a plurality of cyclic shift parameters (SET #1 e.g. α0 , α3 , α6 ,  α9  Figure 12B), and each cyclic shift parameter in each cyclic shift parameter set corresponds to a feedback state of the UCI (N/N, N/A, A/A, A/N where Cinitial  is α0 ); each cyclic shift parameter in the cyclic shift parameter sets is determined by performing a preset offset (C+3, C+6, C+9 R1-1721614) based on the initial cyclic shift parameter (Cinitial  is α0); wherein M is an integer greater than 1 (M=2), one cyclic shift parameter set of the M+1 cyclic shift parameter sets is for the UCI transmission in the case that the SR states of the plurality of SR configurations are negative SR ([0112] Figure 12A e.g. candidate set #1 for negative SR), and each cyclic shift parameter set of the rest of the M+1 cyclic shift parameter sets is for the UCI transmission in the case that the SR state of the SR configuration corresponding to the each cyclic shift parameter set is positive SR ([0112]  candidate set #2, #3 for positive SR).

For claims 4, 21, 39, 44, Matsumura and R1-1721614’s teaching of initial cyclic shift parameter in the case that the SR state of each of the plurality of SR configurations is negative SR (e.g. NACK/NACK Cinitial  R1-1721614) , determining the cyclic shift parameter set corresponding to negative SR among the M+1 cyclic shift parameter sets as a target cyclic shift parameter set for the UCI transmission (α0 , α1 , α2  for candidate set #1, #2, #3 respectively if Cinitial  is α0 ) ; in the case that the SR state of one SR configuration of the plurality of SR configurations is positive SR (ACK/ACK R1-1721614), determining the cyclic shift parameter set corresponding to the one SR configuration among the M+1 cyclic shift parameter sets as a target cyclic shift parameter set for the UCI transmission ((Cinitial + 6) mod 12) or α6 , α7 , α8  for candidate set #1, #2, #3 respectively if Cinitial  is α0 ).

For claims 10, 27, 40, 45,  R1-1721614 teaches a correspondence between the M+1 cyclic shift parameter sets and the negative SR state and the positive SR state of each of the plurality of SR configurations is predefined, or configured by a network device, or determined according to a preset rule (Proposal 2-1-1). 

For claims 3-4, 10, 20-21, 27, 38-40, 43-45, Matsumura does not teach initial cyclic shift parameter. However, the reason to combine with R1-1721614 is the same as claim 2.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BASIL MA/Examiner, Art Unit 2415